Citation Nr: 1549538	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to May 1991; he also had additional service in the Army National Guard, including a period of active duty for training (ACDUTRA) from June 1988 to October 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Sleep apnea was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or that his symptoms of such disability (including fatigue, respiratory symptoms, and sleep disturbances) constitute an undiagnosed illness or a medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2012 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO arranged for a pertinent VA examination in November 2012.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  [On his February 2014 VA Form 9, the Veteran noted that his current respiratory doctor was having him see a pulmonary specialist.  In March 2014, the RO sent the Veteran a letter asking him to identify the provider(s) of any additional treatment or evaluation he had received for his sleep apnea, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (including from a pulmonary specialist).  As the Veteran did not respond to this letter, VA is unable to assist the Veteran in obtaining any additional outstanding private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for sleep apnea, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not adequately identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he has suffered from sleep apnea (with symptoms including fatigue, respiratory symptoms, and sleep disturbances) ever since his service in Southwest Asia from February 1991 to April 1991, and that his symptoms have continued to worsen since returning from his Gulf War service.  His DD Form 214 confirms that he served in the Southwest Asia theater of operations during the Persian Gulf War from February 1991 to April 1991.  His service treatment records do not document any complaints, findings, diagnosis, or treatment of sleep apnea, and on a March 1991 Southwest Asia evaluation he indicated that he had no fatigue or trouble sleeping.  [On Reports of Medical History in January 1991 and April 1991, he reported being a smoker with shortness of breath, but no mention was made of sleep apnea on those occasions.]

Post-service, an October 2007 private treatment record noted the Veteran's complaints of excessive daytime sleepiness and snoring and his report that he had been concerned about sleep apnea for several years.  Thereafter, in November 2007, a private polysomnogram confirmed a diagnosis of obstructive sleep apnea.  Subsequent VA treatment reports have documented his ongoing treatment for obstructive sleep apnea with a CPAP machine.

On November 2012 VA sleep apnea examination, the Veteran reported having restless sleep within the first few months after coming home from Desert Storm in 1991, and he noted that this had worsened over time and his wife had noticed his loud snoring and pauses in his breathing.  Such symptoms had led to him undergoing the private polysomnogram in November 2007 which resulted in his diagnosis of obstructive sleep apnea, with CPAP treatment ever since.  He said that this CPAP treatment had seemed to help at first, but he felt he was still having restless sleep and now increased snoring again.  His symptoms of persistent daytime hypersomnolence were noted to be attributable to his sleep apnea, and it was noted that he did not report any additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was caused by any exposures during military service.  For rationale, the VA examiner noted the following: "The [V]eteran has clearly diagnosed obstructive sleep apnea (OSA).  However, on discharge from the service in 1991 he answered no to questions about sleep problems and fatigue.  There are no exposures that are known to cause OSA.  OSA is a [diagnosed] condition with a known etiology."

Subsequent VA treatment reports have documented the Veteran's ongoing treatment for obstructive sleep apnea with a CPAP machine.  A July 2014 VA treatment report noted an assessment of behaviorally insufficient sleep syndrome along with his severe obstructive sleep apnea.  [The Board notes that the Veteran has also been diagnosed with posttraumatic stress disorder (PTSD), which has been noted to cause sleep disturbances in the form of nightmares.  He is already in receipt of service connection for PTSD, and this disability is not currently on appeal.]

The evidence shows that the Veteran has been treated for sleep apnea during the period of the current claim.  His service treatment records are silent for any complaints, findings, diagnosis, or treatment of sleep apnea.  While Reports of Medical History in January 1991 and April 1991 noted his report of being a smoker with shortness of breath, no mention was made of sleep apnea on those occasions.  [Furthermore, the Board notes that a governing regulation (38 C.F.R. § 3.300) prohibits the award of service connection for a disability solely on the basis that such resulted from use of tobacco products in service.]

The Veteran is competent to describe any discernible symptoms of his sleep apnea without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of such disability (relating such to his Gulf War service) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of sleep apnea is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Therefore the most probative evidence in the record that addresses the question of a possible nexus between the Veteran's sleep apnea and his military service, namely the medical opinion rendered by the November 2012 VA examiner, is against the Veteran's claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Thus, such opinion is the most probative evidence in this matter.  Consequently, service connection for sleep apnea on a direct basis is not warranted.  See 38 C.F.R. § 3.303(b).

As an alternative, the Veteran presents the theory of entitlement that his fatigue, respiratory symptoms, and sleep disturbances may be manifestations of an undiagnosed illness or a chronic multisymptom illness as a result of his service in the Southwest Asia theater of operations during the Persian Gulf War.  However, as documented in the evidence outlined above, these symptoms have all been attributed in the medical evidence of record to his diagnosed sleep apnea (and for sleep disturbances, to his diagnosed PTSD as well), and the November 2012 VA examiner opined that the Veteran did not report any additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  Consequently, the preponderance of the evidence is against a finding that his fatigue, respiratory symptoms, and sleep disturbances constitute an undiagnosed illness or a medically unexplained chronic multisymptom illness, and service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  Accordingly, the appeal in this matter must be denied.





ORDER

The appeal seeking service connection for sleep apnea is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


